Ellison, J.
— This is an action of replevin by the owner of certain horses. The defendant seeks to justify their detention by showing that he as marshal of the town of Malta Bend found them running at large upon the streets of said town contrary to an ordinance thereof, and that he impounded 'them under the provisions of such ordinance. The ordinance provides for the impounding of animals found running at large in the streets, and, if the owner failed to call for them, and pay charges allowed for taking and keeping them, that they should be sold. The judgment below was for plaintiff and defendant appeals. The only question presented here is as to the validity of the ordinance.
The charter for the town of Malta Bend is found under the provisions of the G-eneral Statutes as to villages, article 6, chapter 30. By section 1672 of this statute a village board of trustees “have power to pass bylaws and ordinances to prevent and remove nuisances ; '* * * to regulate and prohibit the running at large of dogs, hogs, cattle and horses in the streets and alleys of such town; * * * to impose and appropriate fines for forfeitures and penalties for breaking or violating their ordinances.” It is attempted to sustain the ordinance under the charter provision as to the prevention and removal of nuisances. But we *375think this cannot he done in the light of the fact that special provision is made, in terms, concerning animals running at large. In such case it is proper to look to the terms of such special provision for the power asserted. If the regulation of animals running at large had not been specially provided for, we might with some reason look for the power under the nuisance provision. Rosebaugh v. Saffin, 10 Ohio, 32.
It will be noticed that there is no provision in the charter for a forfeiture of property as a means of enforcing the ordinance. The provision is to impose a fine for forfeiture. We do not understand this to authorize a forfeiture, but only a fine. The meaning of the statute is that a fine is the penalty or forfeiture which a party suffers for violating the ordinance. The words “penalties” and “forfeiture” are used in this sense. This being true we 'must hold the ordinance to be invalid, for it is laid down by authority of great weight that no such important power as that of forfeiture of a man’s property, or taking it from him in these summary municipal proceedings shall be exercised by the municipality or its officers, unless plainly and specially authorized by charter. 1 Dillon on Municipal Corporations, secs. 336, 339, 340, 346, 348, 349. An examination of the adjudications on this subject will show charter powers and restrictions upon powers in a variety of forms and modes of expression; and the eases may not be altogether harmonious. But I can find no case where the charter power being special and referring in terms to a given matter and prescribing the kind of punishment, a different penalty, forfeiture or punishment may be inflicted by ordinance for such matter.
We do not consider the case of Spitler v. Young, 63 Mo. 42, to be applicable to the terms of the charter here considered; for in that case the charter provided *376that the town council “shall have power within said town, by ordinance, * * * to impose, collect and enforce fines, forfeitures and penalties for the breach of any town ordinance.” Acts 1874, 409.
The judgment will be affirmed.
All concur.